DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02.08.2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims and specification generally recite “filamentous bacteria” throughout. Claim 3 recites “filamentous bacteria” are bacteria not producing mold poison. Claim 4 recites specific species of the “filamentous bacteria”, which are actually species of fungi. Claim 5 recites “hyphae of the filamentous bacteria”. The specification exemplifies Apergillus oryzae, referring to koji mold, as the microorganism of the invention. 
It is noted that while filamentous bacteria do exist as well as bacteria that produce toxins to mold and others that do not (i.e. bacteria not producing mold poison), the instant claims and specification appear to be drawn to filamentous fungi rather than filamentous bacteria. Due to the unclear nature of the claims and use of the phrase “filamentous bacteria”, the term “bacteria” has been interpreted as “fungi”. This interpretation is supported by the example using Aspergillus oryzae as well as claim 4 which recites several fungal species. Moreover, the claims are interpreted as a method for making a stress relieving composition by solid culturing a substrate with filamentous fungi to obtain a solid product (cl.1), wherein the fungi do not produce fungal toxins (cl.3), are selected from the claimed species (cl.4), and include viable fungi (cl.7).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are drawn to a method for producing a stress relieving composition, however are rendered vague and indefinite for reciting “filamentous bacteria” as no filamentous bacteria are disclosed or defined by the specification. It is unclear if the claim intends to encompasses undisclosed species of bacteria, or filamentous fungi as disclosed and exemplified by the specification.
In claim 3, it is unclear whether the claim encompasses bacteria that do not produce fungal toxins, or fungi that do not produce fungal toxins.
Claim 4 recites an improper Markush group since the recited species are not bacteria, but are filamentous fungi. It is unclear what the claim intends to encompass.
In claim 5, since bacteria do not contain hyphae, it is unclear what applicant intends to encompass by the phrase “hyphae of the filamentous bacteria” as the phrase has not been adequately defined by the claim language or specification.
Claim 6 is rendered indefinite for appearing to change the scope of the claim on which it depends. Specifically, the solid-cultured product appears to change from a solid product of substrate and microorganism to an enzyme having activity. Applicant may insert “further” before the recitation of “comprises” to overcome this rejection.
Claim 8 is rendered vague and indefinite as it is near impossible to determine what the scope of the claim actually is. The claim does not appear to further define the method of producing a stress reliever as recited in claim 1. For purposes of examination, the claim is interpreted to mean the solid cultured product may further be incorporated into a feed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Ranganathan (WO 2014/082847).
Regarding claims 1 – 2, Ranganathan teaches a method of producing an end product, the method comprising solid state fermentation of a microorganism on a solid substrate to obtain a product (solid culturing a substrate to obtain a solid cultured product) (abstract). The microorganism may be a filamentous fungus or bacteria (p.2, p.14, example 1) and the end product can be and animal feed with improved digestibility (p.6). Specifically, the reference teaches culturing koji on wheat bran (p.7, example 1) as exemplified by applicant (examples 1,2). Although the reference does not teach the end product reduces stress in livestock, the reference does teach the product results with improved digestibility and the method steps are the same. As such, in following the methods of Ranganathan, one is inherently producing an end product with the claimed functions as recited in claims 1 – 2. Note that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new.  Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  (MPEP 2112) 
Regarding claims 3 – 4, the fungi can be koji (Aspergillus oryzae) or Aspergillus niger (example 1).
Regarding claims 5 and 7, the solid product includes viable fungi (p.6), indicating the product comprises fungal hyphae, or polysaccharides.
Regarding claim 6, the product includes enzymes with activity (p.6, examples 1,2).
Regarding claim 8, the products is used alone or in an animal feed (p.2, 6).
The reference anticipates the claimed subject matter.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUTH A DAVIS/Primary Examiner, Art Unit 1699